Citation Nr: 0833919	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-28 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for a service-connected 
seizure disorder, currently rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1982 to 
September 1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that confirmed and continued a previously assigned 10 
percent rating for the service-connected seizure disorder.

In June 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a rating in excess of 10 percent for a 
service-connected seizure disorder.  

The last VA examination of record was in October 2005.  The 
examiner noted that the veteran's last tonic clonic seizure 
occurred in 2003.  Medication included Depakote, 500 mg twice 
daily.  The diagnosis was generalized tonic clonic seizure 
disorder.  

At his personal hearing before the undersigned in June 2008, 
the veteran testified that he began receiving private 
treatment for his seizure disorder just after his last tonic 
clonic seizure in 2003.  The veteran also testified that the 
October 2005 VA examination was inadequate for rating 
purposes, because it was merely an interview to obtain a 
history of the disorder, and not an actual physical 
examination.  

Subsequent to the hearing, the veteran submitted private 
medical records showing treatment for his seizure disorder 
between 2003 and 2007.  The records reveal that the veteran 
does not have tonic clonic seizures on a regular basis; 
however, the private neurologist suspected that the veteran's 
disorder may carry a diagnosis of juvenile myoclonic 
epilepsy, given his other symptoms such as whole body 
twitches, in combination with the generalized tonic-clonic 
seizures.  

According to the regulations, a myoclonic type seizure, which 
may consist of sudden jerking movements of the arms, trunk, 
or head, is considered a "minor seizure" for purposes of 
the rating schedule; and, to warrant the next higher rating 
of 20 percent, under the General Rating Formula for Major and 
Minor Epileptic Seizures, the evidence must show at least 1 
major seizure in the last 2 two years or at least 2 minor 
seizures in the last 6 months.  See 38 C.F.R. § 4.124a.  

The VA examiner in October 2005 focused only on the frequency 
of the veteran's major, or tonic clonic, seizures, and did 
not address the frequency of the twitching (myoclonic type, 
a.k.a. minor) seizures.  Similarly, the private doctor's 
treatment records do not indicate the frequency of the minor 
seizures.  A medical examination is necessary to answer this 
question.  

Moreover, a waiver of review by the Agency of Original 
Jurisdiction (AOJ) did not accompany the newly submitted 
private medical records.  Thus, the evidence must first be 
reviewed by the AOJ to avoid any possible prejudice to the 
veteran.  See 38 C.F.R. § 20.1304(c).

Finally, further duty-to-assist notice is required concerning 
this increased rating claim, pursuant to the Court's holding 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with adequate 
duty-to-assist notice regarding his 
increased rating claim pursuant to the 
holding and criteria set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).



2.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
seizure disorder, not already associated 
with the claims file.  

3.  Schedule the veteran for a VA epilepsy 
examination to determine the current 
severity of the service-connected seizure 
disorder in terms of the Rating Schedule.  
All indicated tests must be conducted.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide a detailed summary 
of the frequency and severity of the 
veteran's seizures, including the minor 
seizures and the major seizures, as they 
are defined in the Rating Schedule.  A 
complete rationale for any opinion 
expressed must be provided.  

4.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case (SSOC), and an appropriate 
period of time allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




